Citation Nr: 1036745	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include sciatica.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's right ankle tendonitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active service from October 1981 to September 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Atlanta, 
Georgia, Regional Office (RO) which, in pertinent part, 
determined that new and material evidence had not been received 
to reopen the Veteran's claim of entitlement to service 
connection for a back disorder and denied an increased disability 
evaluation for the Veteran's right ankle tendonitis.  In November 
2008, the Board determined that the Veteran had submitted a new 
rather than reopened claim of entitlement to service connection 
for a chronic low back disorder to include sciatica; reframed 
that issue; and remanded the Veteran's appeal to the RO for 
additional action.  

The issue of service connection for a chronic low back disorder 
to include sciatica is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further action 
is required on his part.  


FINDING OF FACT

The Veteran's right ankle tendonitis has been objectively shown 
to be manifested by no more than a functional range of motion of 
dorsiflexion to 10 degrees with pain and plantar flexion to 45 
degrees with pain and no joint instability.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the 
Veteran's right ankle tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The report of a July 1997 VA examination for compensation 
purposes states that the Veteran was diagnosed with right ankle 
tendonitis secondary to his service-connected right foot 
disability.  In September 1997, the VA established service 
connection for right ankle tendonitis and assigned a 10 percent 
evaluation for that disability.  


II.  Increased Evaluation 

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2009).  The average normal range 
of motion of the ankle is dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

A July 2003 physical evaluation from J. B. D., M.D., conveys that 
the Veteran complained of chronic right ankle pain and swelling.  
The Veteran exhibited a "slightly" decreased range of motion 
secondary to "pain with anterior rotation but inadversion;" 
full plantar flexion; and no joint effusion is noted at this 
time.  Contemporaneous X-ray studies of the right ankle revealed 
anterior tibial spurring.  The Veteran was diagnosed with right 
ankle peroneal tendonitis.  

At a July 2004 examination for compensation purposes performed 
for the VA, the Veteran complained of right ankle pain which was 
exacerbated by walking and standing and impaired his vocational 
activities.  On examination of the right ankle, the Veteran 
exhibited a range of motion of dorsiflexion to 20 degrees with 
pain and plantar flexion to 45 degrees with pain.  
Contemporaneous X-ray studies of the right ankle were reported to 
be normal.  The Veteran was diagnosed with right ankle 
tendonitis.  

In his August 2004 notice of disagreement, the Veteran advanced 
that his right ankle tendonitis had increased in severity and 
warranted an evaluation in excess of 10 percent.  In his April 
2005 Appeal to the Board (VA Form 9), the Veteran indicated that 
his right ankle disability severely limited his mobility.  

At a May 2010 VA examination for compensation purposes, the 
Veteran complained of chronic right posterolateral ankle pain, 
weakness, stiffness, instability, giving way, locking, lack of 
endurance, and swelling.  His symptoms were exacerbated by 
walking and standing and impaired his occupational activities.  
On examination of the right ankle, the Veteran exhibited a range 
of motion of dorsiflexion of 0 to 15 degrees with pain after 10 
degrees and plantar flexion from 0 to 45 degrees and no joint 
instability.  Impressions of "normal examination of the right 
ankle" and "tendinitis-like symptoms of the peroneal tendons" 
were advanced.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's right 
ankle tendonitis has been objectively shown to be manifested by 
no more than a functional range of motion of dorsiflexion to 10 
degrees with pain and plantar flexion to 45 degrees with pain and 
no joint instability.  Such findings are consistent with moderate 
functional right ankle limitation of motion.  

The Veteran advances that his right ankle warrants assignment of 
an evaluation in excess of 10 percent due to his functional 
impairment.  While the Board acknowledges that the Veteran's 
right ankle is productive of significant pain and limitation of 
motion.  However, the Veteran has not been shown to objectively 
manifest actual or functional marked right ankle limitation of 
motion.  Indeed, the examiner at the most recent VA examination 
of record indicated that the Veteran's right ankle evaluation was 
"normal."  The Board finds that the current 10 percent 
evaluation adequately reflects the Veteran's right ankle 
disability picture.  An evaluation in excess of 10 percent is not 
warranted for the Veteran's right ankle tendonitis at any point 
during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The Board has considered the applicability of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The United States 
Court of Appeals for Veterans Claims (Court) has directed that 
the RO or the Board must initially determine whether the evidence 
presents such an exceptional disability picture so as to render 
the schedular evaluations inadequate.  If the relevant schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is therefore found to be inadequate, the 
RO or Board must then determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
If the rating schedule is inadequate to evaluate Veteran's 
disability picture which encompasses exceptional circumstances 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App 111, 115-16 
(2008).  In the instant appeal, there is no showing of an 
exceptional disability picture.  The Veteran's level of right 
ankle disability and symptomatology are contemplated by the 
provisions of Diagnostic Code 5271.  Referral to the Director of 
VA's Compensation and Pension Service via the RO is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


III.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes the 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, the VA is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  Notice which informs the Veteran of how the VA 
determines disability evaluations and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VCAA notice should be provided to the claimant 
before the initial unfavorable RO decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  In reference to 
the Veteran's claim of entitlement to an increased evaluation for 
his right ankle tendonitis, the RO provided notice which 
satisfies these criteria in September 2004.  

The Board further finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All 
relevant clinical documentation has been obtained and associated 
with the claims file.  The Veteran was afforded VA examinations.  
The examination reports are of record.  In November 2008, the 
Board remanded the case for further development.  As previously 
discussed above, the Board finds that the RO substantially 
complied with the remand orders regarding increased rating for 
the Veteran's right ankle disability and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  Hence, no further notice or assistance to the 
Veteran is required to fulfill the VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

An evaluation in excess of 10 percent for the Veteran's right 
ankle tendonitis is denied.  


REMAND

In a December 2008 written statement, the Veteran advanced that 
he had been treated by Larry Steinle, D.C., for his chronic back 
disorder "last year" at both a VA medical center and "his 
practice on an emergency."  He submitted an executed 
Authorization and Consent to Release Information to the VA (VA 
Form 21-4142) to obtain Dr. Steinle's documentation.  In 
reviewing the record, the Board observes that, while clinical 
documentation of Dr. Steinle's treatment of the Veteran at the VA 
medical facility is of record, the records from the doctor's 
private practice have not been requested.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic low back disorder after 2006 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact Larry Steinle, D.C., and 
all other identified health care providers 
and request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic low back disorder to include 
sciatica.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


